981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Davey James REEDY, Plaintiff-Appellant,v.THE CITY OF ROANOKE;  Commonwealth of Virginia, Defendants-Appellees.Davey James REEDY, Plaintiff-Appellant,v.AUGUSTA CORRECTIONAL CENTER;  Virginia Department ofCorrections, Defendants-Appellees.Davey James REEDY, Plaintiff-Appellant,v.BUCKINGHAM CORRECTIONAL CENTER;  Virginia Department ofCorrections, Defendants-Appellees.
Nos. 92-6960, 92-7085, 92-7087.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 18, 1992

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.
Davey James Reedy, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Davey James Reedy appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Reedy v. City of Roanoke, No. CA-92-665-R (W.D. Va.  Aug. 28, 1992);  Reedy v. Augusta Correctional Center, No. CA-92-754-R (W.D. Va.  Sept. 29, 1992);  Reedy v. Buckingham Correctional Center, No. CA-92-756-R (W.D. Va.  Sep. 29, 1992).  We deny Reedy's Motion to Amend and his "Motion of Advisement."  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED